Citation Nr: 0728850	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  03-01 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES


1.  Entitlement to service connection for chronic low back 
pain.

2.  Entitlement to service connection for chronic athlete's 
foot disease.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from August 1960 to April 
1964.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland.  

The veteran also perfected an appeal for entitlement to 
service connection for bilateral hearing loss.  The RO 
granted this benefit in January 2007.  As such, the matter of 
entitlement to service connection having been favorably 
resolved, is no longer in appellate status.  The Board also 
observes that the veteran withdrew several other appealed 
claims in January and March 2003.  


FINDINGS OF FACT

1.  The preponderance of the probative medical evidence is 
against finding that the veteran has a low back disorder that 
is due to any event or incident of his service, and arthritis 
of the lumbar spine was not manifested to a compensable 
degree in the first year following the veteran's separation 
from active duty.

2.  The preponderance  of the probative medical evidence is 
against finding that the veteran currently has an athlete's 
foot disorder which is etiologically related to his military 
service.  


CONCLUSIONS OF LAW

1.  Chronic low back pain was not incurred nor aggravated as 
a result of active military duty, and lumbar arthritis may 
not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).

2.  Chronic athlete's foot disease was not incurred nor 
aggravated during active duty service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in a January 2003 
statement of the case of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
and notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned (see 
letter dated in March 2006).  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claims were readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.  

The service medical records make no mention of either back or 
feet problems.  While the veteran was involved in a May 1961 
motor vehicle accident, no back-related complaints or 
pathology were reported.   A March 1964 separation 
examination revealed normal skin and a normal spine.

The veteran did perform duties involving parachuting while on 
active duty.

Postservice private medical records show evidence of back 
treatment beginning in the early 1990's.  Lumbar herniation 
and degeneration was evident in July 1991, and the veteran 
underwent low back surgery in January 1992.  A work-related 
March 1996 back injury is reported.  

An October 2002 private medical letter shows that a 
physician, Dr. Gordon, opined that the veteran's in-service 
parachute jumps "certainly could be a contributing factor" 
to the current diagnosis of spinal stenosis.  

Dr. Gordon, as part of a January 2003 letter, cited to a 
March 28, 1963, service medical record which "related to a 
back problem."  He opined that the veteran's "back 
problems" began in the military.  Review of this medical 
record shows that the veteran complained of his left leg 
giving out on him, and of lower extremity numbness.  He did 
not mention any back pain.  Examination was reported to 
reveal "no gross pathology."  As noted, the 1964 separation 
examination was negative for spine-related problems.  This 
private physician also commented concerning the veteran's 
involvement in an in-service May 1961 motor vehicle 
accident.  He alluded to a back injury sustained by the 
veteran.  The service medical records do not support such a 
finding.  

The postservice medical evidence also includes a September 
2001 letter from a private podiatrist who had treated the 
veteran since 1999 for chronic athlete's foot.  The veteran 
stated that this condition began inservice.  A September 2002 
private medical record shows complaints of an athlete's foot 
disorder.  

The report of a November 2005 VA examination includes a 
diagnosis of peripheral neuropathy secondary to degenerative 
disc disease and arthritis of the spine.  The examiner, 
having had access to the veteran's claims folders, added that 
the veteran's ongoing symptoms were unlikely related to be 
related to the symptoms (lower extremity numbness) described 
during his military service.  

At the November 2005 VA examination the veteran gave a 
history of a fungus infection of the feet since the 1960's, 
with treatment following that time on an intermittent basis.  
Tinea pedis was diagnosed. 

The veteran's spouse and brother offered statements in 
support of his claims. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain 
enumerated disorders, to include arthritis, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year following separation from 
active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the United States 
Court of Appeals for Veterans Claims (Court) has provided 
guidance for weighing medical evidence.  The Court has held, 
for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  In addition, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional. 
 LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Also, a 
medical opinion is inadequate when unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 
 Finally, a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  In sum, the weight to be accorded the various 
items of medical evidence in this case must be determined by 
the quality of the evidence and not necessarily by its 
quantity or source.

The veteran's private physician, Dr. Gordon, provided an 
opinion which essentially attributed the veteran's back 
problems to his military service.  However, it does not 
appear that Dr. Gordon, while he did provide comment 
concerning a specific service medical record, had an 
opportunity to review all of the evidence in the claim files. 
 Also, this opinion, as noted above, is inadequate as it is 
unsupported by clinical evidence.  No where do the service 
medical records document that the veteran suffered a back 
injury in-service.  Black.  

In contrast, a VA examiner, following examining the veteran, 
and a review of the claim folders, essentially opined that 
degenerative disc disease was unlikely related to his 
military service, and that the appellant's current symptoms 
were not related to service.  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Here the Board favors 
the November 2005 VA examiner's opinion because it is based 
on an accurate appraisal of the service medical records which 
show that the veteran did not have a back disorder during his 
military service.  

The only other evidence in support of the claims are the 
veteran's own statements, as well as those offered by his 
spouse and brother, to the effect that his claimed back and 
feet problems are related to service.  However, as a 
laypersons, they are not competent to provide a probative 
opinion on a medical matter, such as the etiology of the 
claimed disorders.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The Board finds that, because the more probative evidence of 
record is against a link between military service and a back 
disorder, service connection for chronic low back pain is 
denied.  

The Board observes that while lumbar arthritis has been 
diagnosed this diagnosis was first made in the 1990's, many 
years following the veteran's 1964 service separation.  Thus, 
presumptive service connection may not be granted pursuant to 
38 C.F.R. §§ 3.307, 3.309.  

Likewise, as the veteran's claimed chronic athlete's foot 
disease has not been etiologically related to his military 
service, service connection for this disorder is also not 
warranted.  At best, the private podiatry reports recite the 
history provided by the appellant.  There is no evidence that 
links a current diagnosis of athlete's feet to service that 
is based on a review of all of the evidence of record.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for chronic low back pain 
is denied.

Entitlement to service connection for chronic athlete's foot 
disease is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


